Sup. Ct. Ga.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted limited to Questions 1, 2, 3, 4 and 5 which read as follows:
“1. Whether petitioner’s Fourteenth Amendment rights were violated by a conviction and sentence to death obtained on the basis of a confession made under inherently *999coercive circumstances within the doctrine of Fikes v. Alabama, 352 U. S. 191.
Jack Greenberg and James M. Nabrit III for petitioner. Arthur K. Bolton, Attorney General of Georgia, and Carter A. Setliff, Assistant Attorney General, for respondent.
“2. Whether petitioner’s Fourteenth Amendment rights were violated by the failure of the Georgia courts to afford a fair and reliable procedure for determining the voluntariness of his alleged coerced confession in disregard of the principle of Jackson v. Denno, 378 U. S. 368.
“3. Whether petitioner’s Fourteenth Amendment right to counsel as declared in Escobedo v. Illinois, 378 U. S. 478, was violated by the use of his confession obtained during police interrogation in the absence of counsel, or whether petitioner’s right to counsel was effectively waived.
“4. Is a conviction constitutional where:
“(a) local practice pursuant to state statute requires racially segregated tax books and county jurors are selected from such books;
“(b) the number of Negroes chosen is only 5% of the jurors but they comprise about 20% of the taxpayers; and
“(c) a Negro criminal defendant’s offer to prove a practice of arbitrary and systematic Negro inclusion or exclusion based on jury lists of the prior ten years is disallowed?
“5. Where a Negro defendant sentenced to death in Georgia for the rape of a white woman offers to prove that nineteen times as many Negroes as whites have been executed for rape in Georgia in an effort to show that racial discrimination violating the equal protection clause of the Fourteenth Amendment produced such a result, may this offer of proof be disallowed?”
Case transferred to appellate docket.